                     UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION

ARNOLD FISHON, LILLY PEREZ, and       )
TANA PARKER on behalf of themselves   )
and all others similarly situated,    )
                                      )
                  Plaintiff,          )
                                          Civil Action No. 3:19-cv-00816
                                      )
                                          Chief Judge Waverly D. Crenshaw, Jr
      v.                              )
                                          Magistrate Judge Alistair Newbern
                                      )
MARS PETCARE US, INC.,                )
                                          JURY DEMAND
                                      )
                  Defendants.         )
                                      )
                                      )
                                      )

                MEMORANDUM OF LAW IN SUPPORT OF
            DEFENDANT’S MOTION TO DISMISS AND TO STRIKE




 Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 1 of 26 PageID #: 41
                                                     TABLE OF CONTENTS


I.         INTRODUCTION .................................................................................................................. 1

II.        BACKGROUND .................................................................................................................... 2

III. ARGUMENT .......................................................................................................................... 5

      A.        PLAINTIFFS FAIL TO STATE A CLAIM. .................................................................................. 5

      B.        PLAINTIFFS FAIL TO PLEAD WITH PARTICULARITY. ............................................................. 7

      C.        PLAINTIFFS’ MMWA CLAIM FAILS. .................................................................................... 8

      D.        PLAINTIFFS’ CLAIMS FAIL UNDER UNSPECIFIED STATE LAWS. ......................................... 12

      E.        PLAINTIFFS’ EXPRESS WARRANTY CLAIMS FAIL. .............................................................. 12

      F.        PLAINTIFFS’ IMPLIED WARRANTY CLAIMS FAIL. ............................................................... 13

      G.        PLAINTIFFS’ UNJUST ENRICHMENT CLAIMS FAIL. ............................................................. 13

      H.        PLAINTIFFS’ VIRGINIA CONSUMER PROTECTION ACT CLAIM FAILS. ................................. 14

      I.        PLAINTIFFS LACK STANDING FOR INJUNCTIVE RELIEF....................................................... 14

      J.        PLAINTIFFS’ NATIONWIDE ALLEGATIONS ARE FACIALLY DEFECTIVE. .............................. 16

           1.      Varying Laws of 50 States Govern the Nationwide Class Claims. ............................... 17

           2.      Substantial Variations Among State Law Precludes a Finding of Predominance. ...... 18

CONCLUSION ............................................................................................................................. 23




                                                                       ii

           Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 2 of 26 PageID #: 42
I.      INTRODUCTION

        Plaintiffs are three dog owners who purport to bring a putative nationwide class action

against Mars Petcare US, Inc. (“Mars Petcare”) on behalf of “[a]ll persons residing in the United

States and its territories who, during the maximum period of time permitted by law, purchased

IAMS [Proactive Health Sensitive Skin & Stomach Grain-Free Recipe with Chicken & Peas

(“IAMS® Proactive Health”)].” Complaint (“Compl.”) ¶¶ 1, 36. Plaintiffs neither question the

nutritional value of the dog food that they purchased, nor suggests it was unpalatable or harmful

to their dogs in any way. Instead, they allege that testing they performed on an unspecified quantity

of IAMS® Proactive Health revealed the presence of more than “a trace amount” of corn and soy.

Compl. ¶ 20. On that basis alone, Plaintiffs filed a multi-count nationwide putative class action

that seeks injunctive relief, attorney’s fees, “expenses and costs of suit,” and “compensatory,

statutory, and punitive damages.” Compl. ¶ 23.

        Plaintiffs’ claims fail for numerous reasons. First, Plaintiffs’ claims should be dismissed

pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a plausible claim for relief.

Second, Plaintiffs’ claims sounding in fraud fail to satisfy the heightened pleading standard under

Federal Rule of Civil Procedure 9(b). Third, Plaintiffs fail to specify under which state laws they bring

their breach of warranty (Counts II and III) and unjust enrichment (Count IV) claims. Fourth, Plaintiffs

fail to allege basic elements of breaches of the Magnuson-Moss Warranty Act (“MMWA”) (Count I),

express warranty (Count II), implied warranty of merchantability (Count III), and unjust enrichment

(Count IV). Fifth, Plaintiffs cannot seek class relief under the Virginia Consumer Protection Act

(“VCPA”). Sixth, Plaintiffs’ nationwide class allegations should be stricken from the complaint

under Federal Rules of Civil Procedure 12(f), 23(c)(1)(A), and 23(d)(1)(D) as they are facially




                                                   1

     Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 3 of 26 PageID #: 43
defective.1 Finally, Plaintiffs’ claims for injunctive relief should be dismissed pursuant to Federal

Rule of Civil Procedure 12(b)(1), as Plaintiffs lack standing to seek such relief.

II.     BACKGROUND

        Pets make the world a better place. For its part, Mars Petcare strives to make A Better

World For Pets™ by manufacturing nutritious pet foods such as IAMS®, Pedigree®, Royal Canin®,

Eukanuba®, and Nutro™. Plaintiffs, in turn, are three dog owners who allegedly purchased a single

variety of IAMS® dog food known as IAMS® Proactive Health. See Compl. ¶¶ 1, 33-35. IAMS®

Proactive Health is available in various sizes including 4.4-pound, 10.3-pound, and 19-pound bags.

IAMS® Proactive Health’s “quality, easily digestible ingredients provide . . . dog[s] with healthy

skin, a healthy coat, and strong bones.” Compl. ¶ 12.

        IAMS® Proactive Health has numerous advertised benefits. “Why Proactive Health™?”

Exhibit (“Ex.”) 1.2 The answers include: (1) “STRONG MUSCLES, Supports strong firm muscles


1
  “Under Rules 23(c)(1)(A) and 23(d)(1)(D), as well as pursuant to Rule 12(f), this Court has
authority to strike class allegations prior to discovery if the complaint demonstrates that a class
action cannot be maintained.” Hovsepian v. Apple, Inc., No. 08-5788 JF (PVT), 2009 WL
5069144, at *2 (N.D. Cal. Dec. 17, 2009).
2
  Exhibits referenced in this Memorandum can be found attached to the contemporaneously filed
Declaration. In addition to considering the complaint itself, this Court may consider “exhibits
attached to defendant’s motion to dismiss so long as they are referred to in the complaint and are
central to the claims contained therein.” Luis v. Zang, 833 F.3d 619, 626 (6th Cir. 2016). Here,
Plaintiffs not only refer extensively to the packaging for IAMS® Proactive Health in their
complaint, but text and information on the product labeling purports to form the basis of their
claims. See, e.g., Compl. ¶¶ 1, 12-19. Courts in this Circuit and others addressing motions to
dismiss claims based on food-product labeling routinely take judicial notice of product packaging
referenced in the complaints. See e.g., McKinney v. Bayer Corp., 744 F. Supp. 2d 733 (N.D. Ohio
2010) (taking judicial notice of vitamin-product packaging in consumer’s action against vitamin
producer); Yeldo v. MusclePharm Corp., 290 F. Supp. 3d 702, 708 (E.D. Mich. 2017) (“Courts
addressing motions to dismiss product-labeling claims routinely take judicial notice of images of
the product packaging.” (internal quotation marks and citation omitted)); Gustavson v. Wrigley
Sales Co., 961 F. Supp. 2d 1100, 1113 n.1 (N.D. Cal. 2013) (taking judicial notice of product
packaging that the complaint “specifically referenced and quotes”); Rooney v. Cumberland
Packing Corp., No. 12-CV-0033-H (DHB), 2012 WL 1512106, at *2 (S.D. Cal. Apr. 16, 2012)
(noticing “four color reproductions of the panels of two boxes of Sugar in the Raw”); McKinniss
                                                  2

      Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 4 of 26 PageID #: 44
with protein sources from chicken and egg”; (2) “HEALTHY ENERGY, Carbohydrates from

garden peas for healthy energy”; (3) “HEALTHY TEETH, Crunchy kibbles scrub your dog’s teeth

with every bite to help reduce plaque buildup that can lead to bad breath”; (4) “HEATLHY SKIN

AND COAT, Balanced ratio of Omega 6 and 3 for healthy skin and shiny coat”; and (5) “NO

CHICKEN BY-PRODUCT MEAL, Made with high quality ingredients and no fillers.” Compl. ¶

17; see also id. ¶ 16 (“Supports strong, firm muscles with protein from chicken and egg.”).

       Additionally, IAMS® Proactive Health is “[t]ailored for dogs with grain sensitivities.” Id.

¶ 14. In particular, IAMS® Proactive Health has a “GRAIN FREE RECIPE.” Id. ¶¶ 13, 17. That

is, the recipe for IAMS® Proactive Health is crafted without corn, wheat, or soy, and instead

contains a “tailored blend of wholesome fiber and natural prebiotics to support healthy digestion.”

Id. ¶ 16. The recipe for IAMS® Proactive Health highlights five ingredients:




v. Sunny Delight Beverages Co., No. CV 07-02034-RGK (JCx), 2007 WL 4766525, at *4 n.1 (C.D.
Cal. Sept. 4, 2007) (noticing “high-resolution color exemplars” of Sunny Delight product
packaging because “[t]hese exemplars better portray the packaging than the black and white
photocopy attached to Plaintiff’s [complaint]”); Silva v. Smucker Natural Foods, Inc., No. 14–
CV–6154, 2015 WL 536002287, at *1 (E.D.N.Y. Sept. 14, 2015) (product labels are appropriate
for judicial notice); Kane v. Chobani, Inc., Case No.: 12–CV–02425–LHK, 2013 WL 5289253, at
*3 n.3 (N.D. Cal. Sept. 19, 2013) (product labels “appropriate for judicial notice” as “materials
referenced in the Complaint”); Waldman v. New Chapter, Inc., 714 F. Supp. 2d 398, 400 n.1
(E.D.N.Y. 2010).

                                                3

    Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 5 of 26 PageID #: 45
Compl. ¶ 17; see id. ¶ 14 (“#1 INGREDIENT IS REAL CHICKEN”).3

       To the exclusion of all other advertised benefits of IAMS® Proactive Health, Plaintiffs

focus their complaint on the grain free recipe. See Compl. ¶¶ 13, 15-17, 19, 21-22, 25, 33-35,

45(a)-(e). They allege “dog owners choose to purchase products that are grain free and soy free

because certain dog breeds have allergies associated with dog foods that contain grain.” Id. ¶ 21;

see also id. ¶ 22 (“When pet owners buy grain free and soy free dog food, they usually do so to

prevent a health issue[.]”); id. ¶ 2 (“Dogs can—and often do—have allergic reactions to certain

foods, including those that contain grains, such as corn, wheat, or soy.”). Each plaintiff allegedly

purchased IAMS® Proactive Health for this allergy-specific reason. See id. ¶¶ 33-35.

       Plaintiffs incorporate into their complaint five research studies that purport to “have found

that pet food sold to consumers frequently contains non-conforming ingredients.” Compl. ¶ 32.

Their own “independent testing [allegedly] revealed that IAMS Food does in fact contain both

corn—a grain—and soy.” Compl. ¶ 19; see id. ¶ 20 (“[T]he testing done by Plaintiffs indicates that

a significant amount of corn and soy are contained in the IAMS Food rather than simply a trace

amount.”). Plaintiffs do not allege their dogs had grain allergies or that the amount of corn and soy

they allegedly found in IAMS® Proactive Health was capable of triggering an adverse food

reaction. They nonetheless allege that “they would not have purchased (or paid a price premium)



3
  The full grain-free ingredient list is: Chicken, Peas, Pea Starch, Chicken By-Product Meal,
Lentils, Chicken Fat (preserved with mixed Tocopherols), Dried Beet Pulp, Natural Flavor,
Dicalcium Phosphate, Dried Egg Product, Flaxseed, Potassium Chloride, Salt, Caramel Color,
Choline Chloride, Carrots, Minerals (Ferrous Sulfate, Zinc Oxide, Sodium Selenite, Manganese
Sulfate, Copper Sulfate, Manganous Oxide, Potassium Iodide), Calcium Carbonate, L-Lysine
Monohydrochloride, Fructooligosaccharides, DL-Methionine, Vitamins (Vitamin E Supplement,
Ascorbic Acid, Calcium Pantothenate, Vitamin A Acetate, Biotin, Thiamine Mononitrate (source
of vitamin B1),Vitamin B12 Supplement, Niacin, Riboflavin Supplement (source of vitamin B2),
Inositol, Pyridoxine Hydrochloride (source of vitamin B6), Vitamin D3 Supplement, Folic Acid),
L-Tryptophan, Mixed Tocopherols (a preservative), Rosemary Extract. See Ex. 2.

                                                 4

    Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 6 of 26 PageID #: 46
for IAMS Food had they known the true facts regarding IAMS Food’s ingredients.” Compl. ¶ 82.

With that allegation, Plaintiffs filed a multi-count nationwide putative class action that seeks

injunctive relief, attorney’s fees, “expenses and costs of suit,” and “compensatory, statutory, and

punitive damages.” Compl. ¶ 23. Plaintiffs’ claims should be summarily rejected now, while this

lawsuit remains “at the point of minimum expenditure of time and money by the parties and the

court.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558 (2007).

III.     ARGUMENT

         A.     Plaintiffs Fail to State a Claim.

         “[A] complaint only survives a motion to dismiss if it contains sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Estate of Barney v. PNC

Bank, Nat’l Ass’n, 714 F.3d 920, 924 (6th Cir. 2013). “[W]here the well-pleaded facts do not

permit the court to infer more than the mere possibility of misconduct, the complaint has alleged—

but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Estate of Barney v. PNC Bank,

Nat. Ass’n, 714 F.3d 920, 924 (6th Cir. 2013) (citing Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

If the Plaintiffs do “not nudge[ ] their claims across the line from conceivable to plausible, their

complaint must be dismissed.” Twombly, 550 U.S. at 570.

         Here, the complaint does not satisfy these basic pleading standards. Plaintiffs’ claims

depend on the reduced-allergen benefits of IAMS® Proactive Health. Plaintiffs allege IAMS®

Proactive Health is “Tailored for Dogs with Grain Sensitivities.” Compl. ¶ 15. To that end,

Plaintiffs allege IAMS® Proactive Health advertises a “Grain Free Recipe” for “dogs with grain

sensitivities.” Id. ¶¶ 13, 16. They further claim that they, like other “dog owners[,] choose to

purchase products that are grain free and soy free because certain dog breeds have allergies

associated with dog foods that contain grain.” Id. ¶¶ 21, 33-35.



                                                    5

       Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 7 of 26 PageID #: 47
          Plaintiffs do not identify their dog breeds or claim that their dogs even have grain allergies.

Instead, they simply claim that their own testing “indicates that a significant amount of corn and

soy are contained in the IAMS Food rather than simply a trace amount.” Id. ¶ 20 (emphasis added).

Plaintiffs’ unadorned belief as to what is “significant” or a “trace amount” remains a mystery. See

Iqbal, 556 U.S. at 678 (“[N]aked assertions devoid of further factual enhancement” are

insufficient.). But, critically absent from the complaint is any allegation or suggestions that the

amount of corn and soy allegedly found by Plaintiffs in IAMS® Proactive Health was sufficient to

trigger (or did trigger) an adverse food reaction in their dogs. The research studies cited by

Plaintiffs explain:4

          Finally—and most importantly—the presence of an ingredient not included in a pet
          food’s label does not imply that a patient allergic to this particular food source
          would have a clinical reaction to this contaminant. Indeed, an individual’s clinical
          reactivity depends upon a combination of factors including the type of allergen(s)
          recognized by the patient’s immune system, the amount of mislabeled allergen(s)
          present in the pet food and the degree of hypersensitivity of the patient itself.5

These same studies explain the process required to diagnose an adverse food reaction in a canine.6

Nonetheless, Plaintiffs do not allege they undertook this process and cannot allege that the

presence of corn and soy in IAMS® Proactive Health caused their dogs to experience an adverse

food reaction or otherwise deprived their dogs of the benefits of a pet food “Tailored for Dogs with




4
  “When a court is presented with a Rule 12(b)(6) motion, it may consider the Complaint and any
exhibits attached thereto, public records, items appearing in the record of the case and exhibits
attached to defendant’s motion to dismiss so long as they are referred to in the Complaint and are
central to the claims contained therein.” Bassett v. Nat'l Collegiate Athletic Ass’n, 528 F.3d 426,
430 (6th Cir. 2008) (citation omitted).
5
 T. Olivry, et al., Critically Appraised topic on adverse food reactions of companion animals (5):
discrepancies between ingredients and labeling in commercial pet foods, 14:24 BMC Veterinary
Research, at 4 (2018) (cited in Compl. ¶ 31 n.7).
6
    See id. at 2.

                                                    6

       Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 8 of 26 PageID #: 48
Grain Sensitivities.” Compl. ¶ 15.7 To the contrary, each plaintiff claims to have purchased IAMS®

Proactive Health on either a bi-weekly or bi-monthly basis for years. See id. ¶¶ 33-35. Despite

those repeated alleged purchases, Plaintiffs have not alleged harm to even one of their dogs.

       B.      Plaintiffs Fail to Plead with Particularity.

       Claims sounding in fraud or deception pose “a high risk of abusive litigation.” Twombly,

550 U.S. at 569 n.14. A party offering such claims “must state with particularity the circumstances

constituting fraud or mistake.” United States v. Walgreen Co., 846 F.3d 879, 880-81 (6th Cir.

2017); Fed. R. Civ. P. 9(b). Plaintiffs must “specify the ‘who, what, when, where, and how’ of the

alleged fraud.” Sanderson v. HCA-The Healthcare Co., 447 F.3d 873, 887 (6th Cir. 2006).

       Here, Plaintiffs’ allegations sound in fraud and are pleaded insufficiently. First, Plaintiffs’

claims sound in misrepresentation, deception, and fraud. Plaintiffs allege Mars Petcare lied to them

by making “false, misleading, and deceptive” representations about IAMS® Proactive Health. See

Compl. ¶¶ 18, 81, 85, 87, 89, 98-101, 112, 115-118; see also id. ¶ 44 (claiming Mars engaged in

“fraudulent” misconduct). Such allegations require heightened pleading. See, e.g., Brege v. Lakes

Shipping Co., 225 F.R.D. 546, 548-49 (E.D. Mich. 2004) (unjust enrichment claim sounding in

fraud must be pleaded with particularity); Myers v. Lee, No. 1:10cv131 (AJT/JFA), 2010 WL

2757115, at *6 (E.D. Va. July 12, 2010) (claims under the VCPA that involve allegations of

deception must be pled with heightened particularity).



7
  By way of analogy, foods may carry the labels “gluten-free,” “no gluten,” “free of gluten,” or
“without gluten” as long as the amount of gluten in the product is less than 20 ppm, an amount
which, based on epidemiological evidence, can be tolerated by most individuals with celiac disease
without causing adverse health effects. See 21 CFR § 101.91; Food Labeling; Gluten-Free
Labeling of Foods, 78 Fed. Reg. 47154-02, at * 47160 (Aug. 5, 2013) (“Thus, revising the
proposed threshold gluten content for defining ‘gluten-free’ to lower than 20 ppm (as per the safety
assessment results) would not offer additional protection or clinical benefits to individuals with
celiac disease.”).

                                                 7

    Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 9 of 26 PageID #: 49
       Second, Plaintiffs’ allegations lack the requisite specificity. For example, Plaintiffs fail to

allege the “how of the alleged fraud.” Sanderson, 447 F.3d at 887. Are Plaintiffs claiming Mars

Petcare intentionally added corn or soy to its grain free recipe? That claim would be frivolous and

contravene the express ingredient list for IAMS® Proactive Health. See Ex. 2; see also Merritt v.

Int’l Ass’n of Machinists and Aerospace Workers, 613 F.3d 609, 627 (6th Cir. 2010) (holding that

attorneys assume “a continual obligation . . . to refrain from pursuing meritless or frivolous claims

at any stage of the proceedings”).

       Alternatively, are Plaintiffs claiming inadvertent cross-contact between IAMS® Proactive

Health and grain or soy during manufacturing, storing, or shipping? See, e.g., Compl. ¶ 30 (“The

researchers hypothesized that pet food contamination occurs at two different points during

manufacturing[.]”). If so, Plaintiffs’ claims implicate different defenses. For example, the research

studies cited by Plaintiffs recognize that “[d]espite adequate manufacturing processes, there is

always batch-to-batch variation (including cross-contact of ingredients during processing, storing,

and shipping which is unavoidable in most pet food production facilities[.])”8 But, having failed

to plead with particularity, Plaintiffs have wrongly left Mars Petcare and the Court to guess about

the “how of the alleged fraud.” Sanderson, 447 F.3d at 887; Chesbrough v. VPA, P.C., 655 F.3d

461, 466 (6th Cir. 2011) (Rule 9(b) alerts defendants “as to the particulars of their alleged

misconduct so that they may respond.” (citation omitted)).

       C.      Plaintiffs’ MMWA Claim Fails.

       Plaintiffs invoke the MMWA, claiming Mars “issued written warranties as defined in 15

U.S.C. § 2301(6).” Compl. ¶ 55. Under Section 2301(b), written warranties come in two forms:



8
 K. Kanakubo, et al., Determination of mammalian deoxyribonucleic acid (DNA) in commercial
vegetarian and vegan diets for dogs and cats, Journal of Animal Physiology & Animal Nutrition
2017 Feb;101 (1):70–74 (March 3, 2016) (cited in Compl. ¶ 28 n.4).
                                                 8

    Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 10 of 26 PageID #: 50
(1) a written promise to “refund, repair, replace, or take other remedial action;” or (2) a “written

affirmation of fact.” 15 U.S.C. § 2301(6). Plaintiffs claim IAMS® Proactive Health did not

conform to the “affirmation of fact made on the container or label,” because it contained corn and

soy. See Compl. ¶¶ 55, 75. But, “[n]ot every affirmation of fact made by a manufacturer creates a

written warranty.” Schechner v. Whirlpool Corp., 237 F.Supp.3d 601, 615 (E.D. Mich. 2017). Two

requirements must be met: (1) the statement must “relate[ ] to the nature of the material or

workmanship” and (2) the statement must “affirm[ ] or promise[ ] that such material or

workmanship is defect free; or will meet a specified level of performance over a specified period

of time.” 15 U.S.C. § 2301(6).

          The MMWA therefore defines “written warranty” narrowly, and “[c]ourts have declined

to extend the term . . . beyond its statutory definition.” In re ConAgra Foods, 908 F. Supp. 2d

1090, 1102 (C.D. Cal. 2012). Notably, a “mere ‘product description’ may implicitly promise a

product will meet expectations or not fall short, but it does not affirmatively promise defect-free

performance and it therefore falls outside MMWA's definition.” Schenchner, 237 F. Supp. 3d at

615 (citing Bowling v. Johnson & Johnson, 65 F. Supp. 3d 371, 378 (S.D.N.Y. 2014); Forcellati

v. Hyland’s, Inc., No. CV121983GHKMRWX, 2015 WL 9685557, at *6 (C.D. Cal. Jan. 12,

2015)).

          Here, Plaintiffs challenge “representations that IAMS Food did not contain corn, grain,

and/or soy.” See Compl. ¶ 55. These “representations” are not actionable written warranties under

the MMWA. Rather, they are product descriptions. It is settled law that descriptions of the contents

of food products, such as “all natural” labels, “do not constitute warranties against a product




                                                 9

   Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 11 of 26 PageID #: 51
defect.” Jones v. ConAgra Foods, Inc., 912 F. Supp. 2d 889, 903-904 (N.D. Cal. 2012).9 To accept

Plaintiffs’ argument to the contrary “would be to transform most, if not all, product descriptions

into warranties against a defect.” Littlehale v. Hain Celestial Grp., Inc., No. C 11-6342 PJH, 2012

WL 5458400, at *1 (N.D. Cal. July 2, 2012).

       Additionally, Plaintiffs’ MMWA claims are barred by Section 2311(d). That Section makes

clear that the MMWA is “inapplicable to any written warranty the making or content of which is

otherwise governed by Federal Law.” 15 U.S.C. § 2311(d). In this case, the Federal Food, Drug,

and Cosmetic Act (“FDCA”) and regulations promulgated by the Food and Drug Administration

(“FDA”) govern the labeling on IAMS® Proactive Health. In particular, the Code of Federal

Regulations contains numerous FDA regulations governing the packaging and labeling of pet food,

including: the display panel of package form pet food, 21 C.F.R. § 501.1; the information panel of

packaging for pet food, id. § 501.2; identity labeling of pet food in package form id. § 501.3;


9
  See also, e.g., Anderson v. Jamba Juice Co., 888 F. Supp. 2d 1000, 1004 (N.D. Cal. 2012)
(“District Courts have held consistently that labeling a product “All Natural” is not a “written
warranty” under the MMWA.”); Kao v. Abbott Labs. Inc., No. 17-CV-02790-JST, 2017 WL
5257041, at *10 (N.D. Cal. Nov. 13, 2017) (“Plaintiffs do not, and cannot, allege that the Non-
GMO labeling is a warranty that the product is ‘defect-free.’”); Quiroz v. Sabatino Truffles N.Y.,
LLC, No. SA CV 17-0783-DOC (KES), 2017 WL 8223648, at **10-11 (N.D. Cal. Sep. 18, 2017);
Hart v. BHH, LLC, No. 15CV4804, 2016 WL 2642228, at *4 (S.D.N.Y. May 5, 2016); Perez v.
Monster Inc., 149 F. Supp. 3d 1176, 1183 (N.D. Cal. 2016); Ruszecki v. Nelson Bach USA Ltd.,
No. 12–cv–495–L(NLS), 2015 WL 6750980, at *4 (S.D. Cal. June 25, 2015); Brazil v. Dole Food
Co., Inc., 935 F. Supp. 2d 947, 966 (N.D. Cal. 2013); Kosta v. Del Monte Corp., No. 12–cv–
01722–YGR, 2013 WL 2147413, at * 13 (N.D. Cal. May 15, 2013); Trazo v. Nestlé USA, Inc.,
No.: 5:12–CV–2272 PSG, 2013 WL 4083218, at *11 (N.D. Cal. Aug. 9, 2013); Thomas v. Costco
Wholesale Corp., No. 12–cv–02908–EJD, 2013 WL 1435292, at *6 (N.D. Cal. April 9, 2013);
Samet v. Proctor & Gamble Co., No. 5:12–CV–01891 PSG, 2013 WL 3124647, at *10 (N.D. Cal.
Jun. 18, 2013); In re Frito Lay N. Am., Inc. All Nat. Litig., No. 12-MD-2413(RRM)(RLM), 2013
WL 4647512, at *16 (E.D.N.Y. Aug. 29, 2013); Wilson v. Frito–Lay N. Am., Inc., No. 12–CV–
1586, 2013 WL 1320468, at *15 (N.D. Cal. Apr. 1, 2013); Lanovaz v. Twinings N. Am., Inc., No.
C–12–02646–RMW, 2013 WL 675929, at *7 (N.D. Cal. Feb. 25, 2013); Astiana v. Dreyer’s
Grand Ice Cream, Inc., No. C–11–2910 EMC, 2012 WL 2990766, at *3 (N.D. Cal. July 20, 2012);
Hairston v. South Beach Beverage Co., Inc., No. CV 12–1429–JFW (DTBx), 2012 WL 1893818
(C.D. Cal. May 18, 2012).

                                                10

    Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 12 of 26 PageID #: 52
identification of ingredients, id. § 501.4; name and place of business of manufacturer, packer, or

distributor, id. § 501.5; labeling of pet food with number of servings, id. § 501.6; prominence of

required statements, id. § 501.8; labeling warning statements, id. § 501.17; and misbranding of pet

food, id. § 501.18.

       Courts that have considered whether Section 2311(d) bars an MMWA claim founded on

labels governed by the FDCA have uniformly concluded that the MMWA claim was barred. See

e.g., Dopico v. IMS Trading Corp., No. 3:14-CV-1874-BRM-DEA, 2018 WL 4489677, at *6

(D.N.J. Sept. 18, 2018) (“[T]he MMWA is inapplicable to any alleged express or implied warranty

claims on the labeling of the dog treats.”); Stewart v. Smart Balance, Inc., No. CIV.A. 11-6174

JLL, 2012 WL 4168584, at *14 (D.N.J. June 26, 2012) (rejecting MMWA claim based on labels

governed by Federal law); Kanter v. Warner-Lambert Co., 99 Cal. App. 4th 780, 797 (2002)

(finding that Plaintiffs could not state a claim under the MMWA because “the FDCA and its

implementing regulations govern the labeling” of head lice treatments); Hairston v. S. Beach

Beverage Co., No. CV 12-1429-JFW DTBX, 2012 WL 1893818, at *5 (C.D. Cal. May 18, 2012)

(dismissing plaintiff’s MMWA claims because “the FDCA and FDA labeling regulations govern

the Lifewater labeling challenged by Plaintiff”); Jasper v. MusclePharm Corp., No. 14–02881,

2015 WL 2375945, at *5–6 (D. Colo. April 9, 2015) (finding that because dietary supplement

product labels containing allegedly misleading claims about the supplement’s attributes or effects

were governed by the FDCA, § 2311(d) barred the plaintiff’s MMWA claim), recommendation

adopted, 2015 WL 2375945 (D. Colo. May 15, 2015); Bates v. Gen. Nutrition Centers, Inc., 897

F. Supp. 2d 1000, 1002 (C.D. Cal.2012) (“Defendants are correct that the [MMWA] claim should

be dismissed because the [FDCA] governs written warranties on the labeling of dietary

supplements.”).



                                                11

   Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 13 of 26 PageID #: 53
       D.      Plaintiffs’ Claims Fail Under Unspecified State Laws.

       Plaintiffs’ claims of breach of express warranty (Count II), breach of implied warranty of

merchantability (Count III), and unjust enrichment (Count IV) are purportedly brought on behalf

of “the Class,” but fail to specify the respective state laws under which these claims are brought.

See Compl. ¶¶ 62-83. Mars assumes these claims are brought under Tennessee law, and will

analyze them based on that assumption in succeeding sections. However, the fact that the

governing state is not specified makes these claims facially defective, and mandates their

dismissal. See In re Nexus 6P Products Liability Litigation, 293 F. Supp. 3d 888, 933 (N.D. Cal.

2018) (finding that a plaintiff’s “failure to allege which state law governs [their] common law

claim[s] is grounds for dismissal” (citations omitted))).

       E.      Plaintiffs’ Express Warranty Claims Fail.

       Plaintiffs seek purely economic damages for the alleged breach of an express warranty. See

Compl. ¶¶ 63-72. Under the Tennessee Code, “[a]ny affirmation of fact or promise made by the

seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates

an express warranty that the goods shall conform to the affirmation or promise.” Tenn. Code Ann.

§ 47-2-313(1)(a) (2010). To maintain an express warranty claim seeking purely economic

damages, however, Plaintiffs must allege not only an express warranty, but also privity between

the parties. Messer Greisheim Indus. v. Cryotech of Kingsport, Inc., 131 S.W.3d 457, 463 (Tenn.

App. Ct. 2003) (“[A] plaintiff may not maintain a claim for purely economic losses absent

contractual privity with the party charged with responsibility for those losses.”); Metro. Gov't of

Nashville & Davidson Cty. v. Affiliated Computer Servs., Inc., No. 3:07CV0080, 2008 WL

11393151, at *7 (M.D. Tenn. July 17, 2008); cf. Tenn. Code § 29–34–104 (2016).

       Here, there is no privity alleged, as none of the Plaintiffs contracted with Mars. Rather,

Plaintiff Fishon allegedly purchased IAMS Proactive “from Amazon and Target,” Compl. ¶ 33,

                                                 12

   Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 14 of 26 PageID #: 54
and Plaintiffs Perez and Parker similarly purchased IAMS Proactive from PetsMart and Walmart,

not Mars, see id. ¶¶ 34-35; see also What constitutes privity of contract, 3 Anderson U.C.C. § 2-

314:343 (3d ed.) (“[F]or parties to be in privity of contract they must have contracted with each

other.”).

        F.     Plaintiffs’ Implied Warranty Claims Fail.

        Plaintiffs seek purely economic damages for the alleged breach of an implied warranty.

See Compl. ¶¶ 73-77. Tennessee imposes an implied warranty of merchantability that goods are

“fit for the ordinary purposes” for which they are used. See Tenn. Code Ann. § 47-2-314 (2010).

“Importantly, [however,] Tennessee Code Annotated Section 47–2–314 requires privity of

contract between the buyer and the seller.” Travis v. Ferguson, No. M201600833COAR3CV, 2017

WL 1736708, at *2 (Tenn. Ct. App. May 3, 2017); see also Messer Griesheim Indus., 131 S.W.3d

at 463 (citing Trinity Indus. v. McKinnon Bridge Co., 77 S.W.3d 159 (Tenn. Ct. App. 2001)).

Accordingly, like claims for express warranty, “Tennessee law does not allow recovery of

economic losses under a breach of [implied] warranty theory absent privity[.]” Id. at 473.

        G.     Plaintiffs’ Unjust Enrichment Claims Fail.

        Unjust enrichment is an equitable remedy, which is not available where an adequate

alternative remedy at law exists. See Capricorn, Inc. v. Tuttle, No. CA 811, 1989 WL 157804, at

*3 (Tenn. Ct. App. Dec. 22, 1989) (“[E]quitable relief will not be granted to a party who has a

plain and adequate remedy at law.”). Here, Plaintiffs do not (and cannot) allege they lack an

adequate remedy at law. See Hosp. Auth. of Metro. Gov’t of Nashville v. Momenta Pharm., Inc.,

353 F. Supp. 3d 678, 697 (M.D. Tenn. 2018) (Crenshaw, J.) (dismissing Tennessee unjust

enrichment claim where “Plaintiffs did not plead absence of a legal remedy”).




                                               13

   Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 15 of 26 PageID #: 55
       H.      Plaintiffs’ Virginia Consumer Protection Act Claim Fails.

       Plaintiffs seek class-wide relief under the VCPA on behalf of “[a]ll persons residing in

Virginia who . . . purchased IAMS Food[.]” Compl. ¶ 39. But, Virginia law prevents Plaintiffs

from suing in a representational capacity without express statutory authorization. See Casey v.

Merck, 722 S.E.2d 842, 846 (Va. 2012) (A person cannot “assert[] the rights of another, unless

authorized by statute to do so.”) (quoting W.S. Carnes, Inc. v. Bd. of Supervisors, 478 S.E.2d 295,

299 (Va. 1996)). The VCPA contains no such authorization.

       Rather, the VCPA enables an individual plaintiff “to initiate an action to recover actual

damages, or $500, whichever is greater.” Va. Code Ann. § 59.1-204(A) (2010) (“Individual Action

for Damages or Penalty”). The VCPA requires lawsuits that seek relief on behalf of others to be

brought by Virginia’s Attorney General and local enforcement officials. See Va. Code Ann. § 59.1-

203 (2010); VNB Capital Corp. v. Fisher, LC991, 1982 WL 215231 at *5 (Va. Cir. Ct. 1982)

(“[T]he primary enforcement mechanism provided in the VCPA is that of injunctive and civil

actions prosecuted by the Attorney General or local enforcement officials[.]”). To that end,

individuals may not even file lawsuits seeking injunctive relief for violations of the VCPA. See

Physicians Comm. for Responsible Med. v. General Mills, Inc., 283 Fed. Appx. 139, 141–44 (4th

Cir. 2008). Given these restrictions, Plaintiffs’ VCPA class claims seeking monetary and

injunctive relief cannot stand.

       I.      Plaintiffs Lack Standing for Injunctive Relief.

       Plaintiffs lack standing to seek injunctive relief, both individually and on behalf of the

putative class. To establish standing for injunctive relief, Plaintiffs must show a threat of future

injury that is “actual or imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife,

504 U.S. 555, 560 (1992) (quotation marks omitted); see also Grendell v. Ohio Supreme Court,

252 F.3d 828, 832 (6th Cir. 2001). A past injury alone is not sufficient to do so, because “‘[p]ast

                                                 14

   Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 16 of 26 PageID #: 56
exposure to illegal conduct does not in itself show a present case or controversy regarding

injunctive relief . . . if unaccompanied by any continuing, present adverse effects.’” Grendell, 252

F.3d at 832 (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)). Accordingly, the

Supreme Court and the Sixth Circuit have made clear that without a showing that they will suffer

the same injury, Plaintiffs lack standing to seek injunctive relief. See e.g., Friends of the Earth,

Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 184 (2000); Williams v. City of Cleveland,

907 F.3d 924, 933 (6th Cir. 2018); Sumpter v. Wayne Cty., 868 F.3d 473, 491 (6th Cir. 2017).

       Here, the complaint does not allege a threat that Plaintiffs will suffer the same injury. It

explicitly rejects any such threat. Plaintiffs do not allege any desire or intent to purchase IAMS®

Proactive Health in the future. Rather, Plaintiffs concede they “would not have purchased IAMS

Food on the same terms, had they known that IAMS Food in fact contained corn, grain, or soy,”

Compl. ¶¶ 91, 102, 120, and that due to their own “testing” they are now aware that “corn and soy

are contained in the IAMS Food,” Compl. ¶ 20. The complaint concedes that there is no danger

that Plaintiffs will be deceived in the future by the “grain free recipe” and “no soy” labels, and

therefore disclaims any future purchase of allegedly contaminated product by the Plaintiffs.

Compl. ¶ 19.

       Such knowledge precludes standing for injunctive relief. See e.g., Nicosia v. Amazon.com,

Inc., 834 F.3d 220, 239 (2d Cir. 2016) (holding that a consumer who purchased a weight-loss

product lacked standing to pursue injunctive relief because he had “failed to allege that he intends

to use [the retailer] in the future to buy any products”); McNair v. Synapse Grp. Inc., 672 F.3d

213, 224 (3d Cir. 2012) (holding that former customers lacked standing to pursue injunctive relief

where there was no reasonable likelihood that customers would be injured by marketer’s

techniques in the future, given that they did not allege that they intended to subscribe to magazines



                                                 15

   Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 17 of 26 PageID #: 57
through marketer again); Rikos v. Procter & Gamble Co., 782 F. Supp. 2d 522, 531-32 (S.D. Ohio

2011) (consumer who brought putative class action against seller of daily digestive food

supplement lacked standing to seek injunctive relief since consumer was already fully aware of

seller’s alleged false advertising); Elkind v. Revlon Consumer Prods. Corp., No. 14-CV-2484,

2015 WL 2344134, at *3 (E.D.N.Y. May 14, 2015) (Plaintiffs did not have standing to seek

injunctive relief because they were “aware of the alleged misrepresentations that they challenge[d],

so there [wa]s no danger that they will again be deceived by them”); Cattie v. Wal–Mart Stores,

Inc., 504 F. Supp. 2d 939, 951 (S.D. Cal. 2007) (“It is unclear how prospective relief will redress

[plaintiff’s] injury since she is now fully aware of [alleged false advertising].”).

       J.      Plaintiffs’ Nationwide Allegations are Facially Defective.

       The court should decide “[a]t an early practicable time” whether a class action should be

certified. Fed. R. Civ. P. 23(c)(1)(A). To that end, a defendant may file a Rule 12 motion to strike

class allegations in a complaint when those allegations are so facially deficient that discovery is

unnecessary to consider their merits. See Fed. R. Civ. P. 23(d)(1)(D); Pilgrim v. Universal Health

Card, LLC, 660 F.3d 943, 949 (6th Cir. 2011). “To say that a defendant may freely move for

resolution of the class-certification question whenever it wishes,” however, “does not free the

district court from the duty of engaging in a ‘rigorous analysis’ of the question,” Pilgrim, 660 F.3d

at 949, one which “calls for an exercise of judgment” by the court. Id. at 946.

       Plaintiffs bring state-law claims of breach of express warranty (Count II), breach of implied

warranty of merchantability (Count III), and unjust enrichment (Count IV) on behalf of a putative

“Nationwide Class.” Compl. ¶ 36. The putative class includes “all persons residing in the United

States and its territories who, during the maximum period of time permitted by law, purchased

IAMS Food primarily for personal, family or household purposes, and not for resale.” Id.

       To maintain this nationwide class, Plaintiffs must prove, inter alia, that common issues of
                                                  16

   Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 18 of 26 PageID #: 58
fact and law predominate over individual issues. Fed. R. Civ. P. 23(b)(3).10 Common issues of law

cannot predominate if adjudication of the class claims would require the application of numerous

states’ varying warranty and unjust enrichment laws. See, e.g., Pilgrim, 660 F.3d 943, 947 (6th

Cir. 2011) (dismissing Plaintiffs’ class claims because they were “governed by different States’

laws, a largely legal determination, and no proffered or potential factual development offer[ed]

any hope of altering that conclusion”); In re Bridgestone/Firestone, Inc., 288 F.3d 1012, 17-18

(7th Cir. 2002). To that end, the Sixth Circuit has concluded that if “more than a few of the laws

of the fifty states differ, the district judge would face an impossible task of instructing a jury on

the relevant law.” In re Am. Med. Sys., Inc., 75 F.3d 1069, 1085 (6th Cir. 1996). Such is the case

here.

               1.      Varying Laws of 50 States Govern the Nationwide Class Claims.

        Federal courts sitting in diversity must apply the choice-of-law rules of the forum state. See

Tele-Save Merch. Co. v. Consumers Distrib. Co., 814 F.2d 1120, 1122 (6th Cir. 1987). “Tennessee

has adopted the ‘most significant relationship’ approach of the Restatement (Second) of Conflict

of Laws,” such that “the law of the state where the injury occurred will be applied unless some

other state has a more significant relationship to the litigation.” Wahl v. Gen. Elec. Co., 983 F.

Supp. 2d 937, 945 (M.D. Tenn. 2013), aff'd, 786 F.3d 491 (6th Cir. 2015) (citation and internal

quotation marks omitted). In consumer protection actions, the state with the most significant



10
   Plaintiffs’ proposed class is inappropriate for certification under Fed. R. Civ. P. 23(b)(1)(A)
because there is no allegation suggesting that inconsistent or varying adjudications with respect to
individual members of the class would establish incompatible standards of conduct for the party
opposing the class. Pettrey v. Enterprise Title Agency, Inc., 241 F.R.D. 268, 282 (N.D. Ohio 2006).
Nor is certification under Fed. R. Civ. P. 23(b)(1)(B) appropriate due to the absence of a traditional
“limited fund.” Id. Similarly, Plaintiffs’ proposed class is unsuitable for certification under Fed.
R. Civ. P. 23(b)(2) because Plaintiffs lack standing to seek an injunction and because an injunctive-
relief class is never appropriate where, as here, the primary relief sought is pecuniary. Id. at 283.
Thus, Plaintiffs may therefore only rely upon Fed. R. Civ. P. 23(b)(3).
                                                 17

     Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 19 of 26 PageID #: 59
relationship to the litigation is generally the purchase state. Premium Freight Mgmt., LLC v. PM

Engineered Sols., Inc., 906 F.3d 403, 408 (6th Cir. 2018) (“[T]he state with the ‘strongest interest’

in regulating unfair trade practices, whether liability is imposed or foreclosed, is the state where

the harm occurred.”); In re Skelaxin (Metaxalone) Antitrust Litig., 299 F.R.D. 555, 587 (E.D. Tenn.

2014) (“[C]onsumer protection laws typically aim to compensate consumers rather than police

corporate conduct.”); In re Flonase Antitrust Litig., 815 F. Supp. 2d 867, 883 (E.D. Pa. 2011)

(“[P]urchase states have a serious interest in applying their law” to compensate consumers for

“transactions[s] occurring in their states.”).

        As such, Tennessee’s choice-of-law rules would require the Court to analyze each putative

class member’s claim under the law of the state where IAMS Health was purchased. Plaintiffs’

allegations cover purchases made in all 50 states, Compl. ¶¶ 33-36, and therefore require

application of the laws of all 50 states. Rule 23(b)(3)’s predominance requirement cannot be met.

                2.      Substantial Variations Among State Law Precludes a Finding of
                        Predominance.

        Plaintiffs bear the burden of conducting an extensive conflicts analysis and showing that

state law variations do not present insurmountable obstacles to certification. See Thompson v. Cnty.

of Medina, 29 F.3d 238, 241 (6th Cir. 1994).11 It is already clear they cannot do so. See Pilgrim,

660 F.3d at 949; see also Szabo v. Bridgeport Machs., Inc., 249 F.3d 672, 674 (7th Cir. 2001)

(“Differences of [state law] cut strongly against nationwide classes . . . . ”); Castano v. American

Tobacco Co., 84 F.3d 734, 741 (5th Cir. 1996) (“In a multi-state class action, variations in state

law may swamp any common issues and defeat predominance.”); Georgine v. Amchem Prods.,

Inc., 83 F.3d 610, 627 (3d Cir. 1996) (“[B]ecause we must apply an individualized choice of law


11
  See also Spence v. Glock, Ges.m.b.H., 227 F.3d 308, 313 (5th Cir. 2000); Walsh v. Ford Motor
Co., 807 F.2d 1000, 1017 (D.C. Cir. 1986) (quoting In re School Asbestos Litigation, 789 F.2d 996
(3rd Cir. 1986)).
                                                 18

     Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 20 of 26 PageID #: 60
analysis to each plaintiff’s claims, the proliferation of disparate factual and legal issues is

compounded exponentially.”); Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1189–90 (9th

Cir. 2001).

                      a.      Warranty Laws Differ Substantially by State.

       As to warranties, the states clash in numerous and significant ways. See, e.g., Darisse v.

Nest Labs, Inc., No. CV 14-01363-BLF, 2016 WL 4385849 at *11–12 (N.D. Cal. Aug. 15, 2016)

(collecting cases and listing differences in breach of warranty requirements across jurisdictions).

For instance, states require “different levels of knowledge and reliance from Plaintiffs.” Camey v.

Force Factor, LLC, NO. 14-14717-RWZ, 2016 WL 10998440, at *4 (D. Mass. May 16, 2016).

“Several states require that a plaintiff show actual knowledge and reliance.” Id. Others do not.

Minnesota, Kentucky, New Hampshire, Florida, Mississippi, and Rhode Island law require a

showing of actual reliance. See Hendricks v. Callahan, 972 F.2d 190, 193 (8th Cir. 1992);

Overstreet v. NordenLabs., Inc., 669 F.2d 1286, 1289-91 (6th Cir. 1982); Hagenbuch v. Snap-On

Tools Corp., 339 F. Supp. 676, 680 (D.N.H. 1972); State Farm Ins. Co. v. Nu Prime Roll-A-Way

of Miami, Inc., 557 So. 2d 107, 108-09 (Fla. Dist. Ct. App. 1990); Global Truck & Equip. Co. v.

Palmer Mack. Works, Inc., 628 F. Supp. 641, 651 (N.D. Miss. 1986); Thomas v. Amway Corp.,

488 A.2d 716, 720 (R.I. 1985). Colorado does not require a showing of reliance, and New York

and Washington do not require a showing of reliance in certain circumstances. See Lutz Farms v.

Asgrow Seed Co., 948 F.2d 638, 644-45 (10th Cir. 1991); CBS Inc. v. Ziff–Davis Pub. Co., 75

N.Y.2d 496, 503 (1990); Baughn v. Honda Motor Co., 727 P.2d 655, 669 (Wash. 1986).

       Many states require contractual privity to sustain a warranty claim, whereas some do not.

Compare Flory v. Silver crest Indus. Inc., 633 P.2d 383, 387 (Ariz. 1981) (requiring privity); Curl

v. Volkswagen of Am., Inc., 871 N.E.2d 1141, 1147 (Ohio 2007) (same); McMahon v. Advance

Stores Co., Inc., 705 S.E. 131, 141 (W. Va. 2010) (same); with Hyundai Motor Am. v. Goodin, 822
                                                19

   Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 21 of 26 PageID #: 61
N.E.2d 947, 959 (Ind. 2005) (not requiring privity); Fortune View Condo. Ass’n v. Fortune Star

Dev. Co., 151 Wash. 2d 534, 541 (Wash. 2004) (same).

       A nationwide class pursuing a warranty theory would lump together Plaintiffs who—

depending on their state—may or may not have to make individualized showings of knowledge

and reliance. A nationwide class would similarly mix Plaintiffs who—depending on their state—

may or may not be able to assert claims given distinct privity requirements. Determining which

claims could go forward would require plaintiff-by-plaintiff inquiries for claims originating from

privity jurisdictions. On both the express and implied warranty theories, claim-specific inquiries

“would dwarf any common questions that the Plaintiffs’ claim presents and would swamp this

litigation to the point of unmanageability.” Camey, 2016 WL 10998440, at *7; see also Cole v.

Gen. Motors Corp., 484 F.3d 717, 728 (5th Cir. 2007) (differences in warranty law precludes

predominance); Szabo, 249 F.3d 672, 674 (7th Cir. 2001) (“[F]ew warranty cases ever have been

certified as class actions—let alone as nationwide classes, with the additional choice-of-law

problems that complicate such a venture.”); In re Bridgestone/Firestone, 288 F.3d 1012, 1015 (7th

Cir.2002) (stating a class action is not proper unless all litigants are governed by the same legal

rules); Georgine v. Amchem Prods., Inc., 83 F.3d 610, 627 (3d Cir. 1996) (predominance defeated

by the number of differing state legal standards applicable to the controversy), aff’d, 521 U.S. 591

(1997); Kaczmarek v. Int'l Bus. Machs. Corp., 186 F.R.D. 307, 312-13 (S.D.N.Y. 1999) (“[T]he

diverse laws of the various states . . . have different standards and elements of proof for the claims

of breach of express and implied warranty . . . [and therefore] [c]ommon questions of law do not

predominate in this case.”); In re GMC Dex-Cool Prods. Liab. Litig., 241 F.R.D. 305, 324 (S.D.

Ill. 2007) (“The variations in state law [of warranty] presented by this case defeat predominance

and manageability.”).



                                                 20

   Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 22 of 26 PageID #: 62
                       b.      Unjust Enrichment Laws Differ Substantially by State.

       The laws of unjust enrichment vary from state to state and require individualized proof of

causation. See, e.g., In re Sears, Roebuck & Co. Tools Mktg & Sales Practices Litig., Nos. 05-C-

4742, 05-C-2623, 2006 WL 3754823, at *1 n.3 (N.D. Ill. Dec. 18, 2006) (“[U]njust enrichment is

a tricky type of claim that can have varying interpretations even by courts within the state, let alone

amongst the fifty states.”). “[C]ountless courts have found [that] the states’ different approaches

to, or elements of, unjust enrichment are significant.” Rapp v. Green Tree Servicing, LLC, 302

F.R.D. 505, 513 (D. Minn. 2014) (quotation omitted) (collecting cases).

       “[S]ome states consider unjust enrichment a remedy at law, while other states consider it

an equitable claim.” Clay v. American Tobacco Co., 188 F.R.D. 483, 501 (S.D. Ill. 1999). Some

states only allow a claim of unjust enrichment when no adequate legal remedy exists. See

Thompson v. Bayer Corp., No. 4:07-CV-00017-JMM, 2009 WL 362982, at *6 (E.D. Ark. Feb. 12,

2009) (collecting cases of states that do not allow unjust enrichment claims to survive if there is

an adequate remedy at law). And, some “states do not specify the misconduct necessary to proceed,

while others require that the misconduct include dishonesty or fraud.” Clay v. American Tobacco

Co., 188 F.R.D. 483, 501 (S.D. Ill. 1999) (citations omitted). For instance, unjust enrichment

reaches even innocent defendants in Massachusetts, i.e., those who have not behaved wrongfully.

See Stevens v. Nagel, 831 N.E.2d 935, 939 (Mass. App. Ct. 2005). Alabama and Minnesota require

“unconscionable conduct.” Mantiply v. Mantiply, 951 So. 2d 638, 655 (Ala. 1989); see also Park-

Lake Car Wash, Inc. v. Springer, 394 N.W.2d 505, 514 (Minn. Ct. App. 1896). And a third type

of jurisdiction, exemplified by Montana and Oregon, requires simply “some element of

misconduct.” Randolph V. Peterson, Inc. v. J.R. Simplot Co., 778 P.2d 879, 883 (Mont. 1989); see

also Tupper v. Roan, 243 P.3d 50, 59 (Or. 2010). States further follow different rules to determine

when an unjust enrichment claim begins to accrue, with some states starting from the transaction
                                                  21

   Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 23 of 26 PageID #: 63
date and other states from the date on which the plaintiff knew or should have known that the

elements of the claim were present. See In re Actiq Sales & Mktg. Practices Litig., 307 F.R.D. 150,

164 (E.D. Penn. 2015) (surveying cases).

       The claim of unjust enrichment is packed with individual issues, which would make a

nationwide class unmanageable. “Certification of a nationwide unjust enrichment class would

aggregate Plaintiffs who may or may not have a cause of action against defendants who may or

may not be able to assert an equitable or a statute of limitations defense.” Camey, 2016 WL

10998440, at *8. These plaintiff-by-plaintiff issues “massively overwhelm whatever issues the

Plaintiffs share, and it is for this reason that ‘federal courts have generally refused to certify a

nationwide class based upon a theory of unjust enrichment.’” Id.; see also, e.g., Vega v. T–Mobile

USA, Inc., 564 F.3d 1256, 1274 (11th Cir. 2009) (“[C]ommon questions will rarely, if ever,

predominate an unjust enrichment claim[.]”); Ace Tree Surgery, Inc. v. Terex S. Dakota, Inc., No.

1:16-cv-00775-SCJ, 2019 WL 4655945, at *2-3 (N.D. Ga. Sept. 23, 2019) (state law variations

precluded nationwide class action); Bias v. Wells Fargo & Co., 312 F.R.D. 528, 540 (N.D. Cal.

2015) (“[C]ertification of a nationwide unjust enrichment class is improper under Rule 23 because

material variations in state law would predominate.”); Vulcan Golf, LLC v. Google Inc., 254 F.R.D.

521, 532–33 (N.D .Ill. 2008) (differences in state law on unjust enrichment precluded certification

of nationwide class) (citing numerous cases); Bearden v. Honeywell Int’l, Inc., No. 3:09-01035,

2010 WL 1223936, at *10–11 (M.D. Tenn. Mar. 24, 2010) (striking class allegations related to

unjust-enrichment claim, while noting that “class-wide adjudication is generally not appropriate

for unjust enrichment claims” because individual issues would predominate).




                                                22

   Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 24 of 26 PageID #: 64
                                        CONCLUSION

       For the foregoing reasons, the Court should dismiss Plaintiffs’ class-action complaint with

prejudice.

Dated: November 18, 2019                    Respectfully submitted,

                                            /s/Ryan T. Holt__
                                            Ryan T. Holt (BPR # 30191)
                                            SHERRARD ROE VOIGT & HARBISON, PLC
                                            150 3rd Avenue South, Suite 1100
                                            Nashville, TN 37201
                                            Tel: (615) 742-4512
                                            Fax: (615) 742-4539
                                            rholt@srvhlaw.com

                                            David A. Forkner (Pro Hac Application
                                            Forthcoming)
                                            WILLIAMS & CONNOLLY LLP
                                            725 Twelfth Street, N.W.
                                            Washington, DC 20005
                                            Tel: (202) 434-5000
                                            Fax: (202) 434-5029
                                            dforkner@wc.com

                                            Attorneys for Mars Petcare U.S., Inc.




                                               23

   Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 25 of 26 PageID #: 65
                                  CERTIFICATE OF SERVICE

       I, the undersigned attorney, hereby certify that on November 18, 2019, I electronically filed

a copy of the foregoing with the clerk of the District Court using the CM/ECF system, which sent

notification of such filing to all parties registered with the Court’s electronic filing system.

 Lisa A. White, TN Bar # 026658                        Gary E. Mason
 Gregory F. Coleman, TN Bar # 014092                   Danielle L. Perry
 Adam Edwards, TN Bar #023253                          J. Hunter Bryson
 Justin G. Day, TN Bar #033267                         WHITFIELD BRYSON & MASON, LLP
 GREG COLEMAN LAW PC                                   5101 Wisconsin Avenue NW, Suite 305
 First Tennessee Plaza                                 Washington, DC 20016
 800 S. Gay Street, Suite 1100                         Tel: 202-640-1168
 Knoxville, TN 37929                                   Fax: 202-429-2294
 Tel: 865-247-0080                                     gmason@wbmllp.com
 Fax:865-522-0049                                      dperry@wbmllp.com
 greg@gregcolemanlaw.com                               hunter@wbmllp.com
 lisa@gregcolemanlaw.com
 adam@gregcolemanlaw.com
 justin@gregcolemanlaw.com

 Jonathan Shub                                         Jeffrey S. Goldenberg
 KOHN, SWIFT & GRAF, P.C.                              GOLDENBERG SCHNEIDER L.P.A.
 1600 Market Street, Suite 2500                        One West Fourth Street, 18th Floor
 Philadelphia, PA 19103                                Cincinnati, OH 45202
 Tel: (215) 238-1700                                   Tel: (513) 345-8291
 jshub@kohnswift.com                                   Fax: (513) 345-8294
                                                       jgoldenberg@gs-legal.com

 Charles E. Schaffer                                   Philip Friedman
 LEVIN, SEDRAN & BERMAN, LLP                           FRIEDMAN LAW OFFICES
 510 Walnut Street, Suite 500                          2001 L Street NW, Suite 400
 Philadelphia, PA 19106                                Washington, DC 20036
 Tel: (215) 592-1500                                   Tel: (202)-293-4175
 Fax: (215) 592-4663
 cschaffer@lfsblaw.com


                                                                       /s/Ryan T. Holt_______
                                                                       Ryan T. Holt




                                                  24

   Case 3:19-cv-00816 Document 10 Filed 11/18/19 Page 26 of 26 PageID #: 66
